Citation Nr: 0605524	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  03-28 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUE

Entitlement to an increased evaluation for chronic 
sinusitis/allergic rhinitis, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from August 1987 to August 
1993.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2003 rating 
decision, by the Oakland, California, Regional Office (RO), 
which denied the claim for a rating in excess of 10 percent 
for chronic sinusitis/allergic rhinitis.  The veteran 
perfected a timely appeal to that decision.  

Also in the March 2003 rating decision, the RO denied the 
claim for an increased (compensable) rating for postoperative 
hemorrhoids.  A notice of disagreement with that decision was 
received in April 2003, and a statement of the case was 
issued in July 2003, which addressed that issue.  However, in 
his September 2003 substantive appeal (VA Form 9), the 
veteran specifically stated that he was not seeking an 
increased rating for hemorrhoids; rather, he was seeking 
service connection for irritable bowel syndrome.  
Accordingly, the Board finds that the issue of entitlement to 
an increased rating for postoperative hemorrhoids is no 
longer within its jurisdiction.  See Hamilton v. Brown, 4 
Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994) (holding that the Board is without the authority 
to proceed on an issue if the veteran indicates that 
consideration of that issue should cease); see also 38 C.F.R. 
§ 20.204 (2005).  Thus, the issue now before the Board is as 
set forth on the cover page of this decision.  38 C.F.R. 
§§ 20.200, 20.202 (2005).  

In a rating action of January 2004, the RO determined that 
new and material evidence had not been received to reopen a 
claim for service connection for ulcerative or non-specific 
colitis (claimed as irritable bowel syndrome).  A notice of 
disagreement with that determination was received in August 
2004.  A statement of the case was issued in August 2004.  
However, the record contains no substantive appeal with 
respect to that issue, and it has not been certified to the 
Board.  Therefore, that issue is not in appellate status, and 
will not be addressed by the Board at this time.  See 38 
U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 20.101, 20.200, 20.201, 20.202 (2005).  


FINDING OF FACT

The veteran's chronic sinusitis/allergic rhinitis is 
manifested by subjective complaints of congestion, headaches, 
photophobia, with infrequent purulent discharge, and the need 
for medication, with no objective evidence of polyps, 
incapacitating episodes of sinusitis, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  


CONCLUSION OF LAW

Chronic sinusitis/allergic rhinitis is no more than 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
Diagnostic Codes 6522-6510 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA satisfied its duty to notify by means of a letter dated in 
October 2002 from the agency of original jurisdiction (AOJ) 
to the veteran that was issued prior to the initial AOJ 
decision.  That letter informed the veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA provided 
the veteran with a medical examination in June 2002.  The 
available medical evidence is sufficient for an adequate 
determination of the veteran's claim.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  


II.  Factual background.

The veteran had active service from August 1987 to August 
1993.  His service medical records show that the veteran 
received treatment for chronic sinusitis.  He was seen in an 
allergy clinic in January 1993, at which time he was 
diagnosed with chronic sinusitis.  In February 1993, he was 
diagnosed with allergic rhinitis.  

By a rating action of February 1994, the RO granted service 
connection for chronic sinusitis; a 10 percent disability 
rating was assigned, effective August 13, 1993.  

The veteran's claim for an increased rating for sinusitis (VA 
Form 21-4138) was received in January 2002.  Submitted in 
support of the veteran's claim were VA outpatient treatment 
reports, dated from February 1999 to March 2002, reflecting 
treatment for several disabilities, including sinusitis.  
During a clinical visit in December 2000, the veteran 
complained of a sinus infection for the past 5 days.  It was 
noted that the veteran had known chronic sinusitis, with 
stuffy nose, post nasal drip, and frontal pain.  The veteran 
reported having 2 to 4 attacks of sinusitis per year, 
associated with fever.  He had an enlarged left tonsil, with 
inflamed mucus membrane.  There was tenderness over the left 
maxillary sinus.  The assessment was sinusitis.  

The veteran was afforded a VA compensation examination in 
June 2002, at which time it was noted that his symptoms 
include stuffy nose, frontal headaches with pain behind his 
eyes, which he had two to three times a month for a duration 
of two to three days and photophobia.  He did not give a 
history of purulent drainage from his nose nor was there any 
evidence in his records that he had any X-rays of his sinuses 
to indicate a chronic sinusitis.  Examination of the nose 
revealed congestion of the nasal turbinates with increased 
clear mucus.  The osteo-meatal complex was free from 
obstruction.  No pus was visible.  His tonsils were 
moderately enlarged and cryptic.  No lesion of the tongue, 
posterior pharyngeal wall or palate.  Transillumination of 
the sinuses revealed clear light transmission of both frontal 
and maxillary sinuses indicating no active sinusitis.  The 
pertinent diagnoses were allergic vasomotor rhinitis, with no 
evidence of chronic sinusitis nor sinusitis in the past from 
medical history submitted.  The examiner noted that the 
veteran complained of headaches, frontal behind his eyes, 
which were related to his nasal congestion and are relieved 
by decongestants of the mucosa of the turbinates.  His 
primary complaint was of stuffy nose with occasional 
sneezing, some itching, and blowing eight to ten times a day 
with no evidence of asthma.  It was further noted that he 
frequently cleared his throat and he was conscious of a post-
nasal discharge.  The examiner further noted that the fact 
that the veteran's sinuses were transilluminated clearly 
suggested that there was no evidence, past or present of 
sinus disease.  

Received in October 2002 were VA progress notes, dated from 
December 2000 to September 2002, which show that the veteran 
received ongoing clinical evaluation for several 
disabilities, including sinusitis.  Report of a CT scan of 
the sinuses, dated in December 2000, noted sinus 
inflammation.  Subsequently received were VA treatment 
reports, dated from November 2002 to August 2004, reflecting 
treatment for unrelated disabilities.  These records do not 
show any complaints of or treatment for chronic 
sinusitis/allergic rhinitis.  


III.  Legal Analysis.

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran is currently assigned a 10 percent evaluation for 
chronic sinusitis/allergic rhinitis under 38 C.F.R. § 4.97, 
Diagnostic Codes 6522-6510 [allergic or vasomotor rhinitis]-
[sinusitis, pansinusitis, chronic].  See 38 C.F.R. § 4.27 
(2005) [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen]  

Under Diagnostic Code 6522 [allergic or vasomotor rhinitis], 
a 30 percent disability rating is warranted for allergic or 
vasomotor rhinitis with polyps.  A 10 percent disability 
rating is warranted for allergic or vasomotor rhinitis 
without polyps, but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2005).  

Under Diagnostic Code 6510 [sinusitis, pansinusitis, 
chronic], a 50 percent disability rating is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A 30 percent disability 
rating is warranted for three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 10 
percent disability rating is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A noncompensable (zero percent) 
disability rating is warranted for sinusitis detected by X- 
ray only.  An incapacitating episode is defined in the note 
following Diagnostic Code 6510 as one that requires bed rest 
and treatment by a physician.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6510 (2005).  

The Board initially notes that, during the June 2002 VA 
examination, the examiner noted congestion of the nasal 
turbinates; however, obstruction of the nasal passage was 
never measured.  In fact, in June 2002, the VA examiner also 
noted that the osteo-meatal complex was free from 
obstruction.  Significantly, there is no evidence of record 
indicating greater than 50-percent obstruction of nasal 
passage on both sides, or complete obstruction on one side, 
the requirement for a compensable (10 percent) rating under 
DC 6522.  38 C.F.R. § 4.97.  In addition, there is no medical 
evidence of record indicating the presence of polyps, the 
requirement for a 30 percent rating under DC 6522.  A CT scan 
completed in December 2000, only revealed a finding of sinus 
inflammation; no polyps were noted.  In light of the absence 
of any medical evidence of polyps, the Board concludes a 
rating in excess of 10 percent under Diagnostic Code 6522 is 
not warranted.  

As noted above, to warrant a 30 percent rating under 
Diagnostic Code 6510, there must be evidence of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment; 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  During the most recent VA examination 
in June 2002, the veteran reported headaches frontal behind 
the eyes, which were related to his nasal congestion that is 
relieved by decongestants of the mucosa of the turbinates.  
While the veteran received treatment for his sinusitis, he 
has not presented any evidence of prolonged treatment with 
antibiotics.  Consequently, the objective evidence does not 
show that he received prolonged treatment as defined by the 
VA.  Nor does the evidence show that the sinus condition has 
ever been described as incapacitating.  

The Board notes that the June 2002 VA examiner did not 
include sinusitis among the diagnoses; rather, he noted that 
the fact that veteran's sinuses were transilluminated 
suggested that there was no evidence, past or present of 
sinus disease.  The diagnoses were allergic vasomotor 
rhinitis; and no evidence of chronic sinusitis or sinusitis 
in the past from medical history provided.  Therefore, in the 
Board's opinion, the manifestations of the disability do not 
justify a compensable evaluation under the criteria for 
evaluating sinusitis.  In sum, the Board has found no 
schedular basis for assigning more than the currently 
assigned evaluation of 10 percent.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b) (1).  The record reflects that the veteran has not 
required frequent hospitalization for the disability and that 
there are no significantly disabling manifestations of the 
disability that are not contemplated by the assigned 
evaluation.  Accordingly, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v 
Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a rating in excess of 10 percent for chronic 
sinusitis/allergic rhinitis is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


